Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “vertical knit fabric”. It is unclear exactly what Applicant is intending to recite by “vertical knit fabric” and the specification does not define vertical knit fabric. Examiner has interrupted vertical knit fabric to be meet by connecting yarns. Applicant is advised to clarify the claim language. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondou (PG Pub. 2004/0237599).
Regarding claim 1, Kondou teaches a multilayer knit fabric comprising an upper knot fabric, a lower knit fabric, and a vertical knit fabric comprising a monofilament yarn wherein the lower and upper knit fabrics are spaced apart from each other by the vertical knit fabric to form an air layer inside [0003 and Figure 3]. 
Regarding claim 3, the upper knit fabric is a non-antibacterial knit fabric. 
Regarding claim 4, Kondou is silent regarding the yarn being yarn dyed knit upper fabric. Although Kondou does not disclose the yarn dyed knit fabric, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed yarn dyed knit fabric and given that Kondou meets the requirements of the claimed composition, Kondou clearly meet the requirements of present claims fabric.
Regarding claim 5, 
Regarding claim 10, the monofilament yarn is at least one selected form the group consisting of polypropylene monofilament yarn, nylon monofilament yarn and polyester monofilament yarn [0065]. 
Regarding claim 11, the monofilament yarn has a thickness within the claimed range [Abstract]. 
Regarding claim 13, the multilayer knit fabric has the upper and lower layer knit fabrics spaced apart at least by the claimed vertical knit fabric [Examples]. 
Regarding claim 14, Kondou teaches the multilayer knit fabric as set forth above. Although Kondou does not disclose the method of manufacturing the fabric, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed method and given that Kondou meets the requirements of the claimed fabric, Kondou clearly meet the requirements of present claims fabric.
Regarding claim 16, Kondou teaches the fabric is a water absorbing fabric  comprising the multilayer knit fabric of claim 1 [0202].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9, 12-13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kondou (PG Pub. 2004/0237599) in view of Kim (KR101866418).
Regarding claims 2, 6-9, 12 and 15, Kondou teaches the fabric is used for clothing. Kondou is silent regarding the claimed multilayer knit fabric is an antibacterial knit fabric and conductive including lower knit fabric being antibacterial and conductive. However, Kim teaches knitting of copper with another fiber not containing copper to yield the fabric antibacterial and conductive. The copper yarn is a nylon yarn coated with copper on the surface. Using the copper coated yarn of Kim in Kondou would yield the monofilament yarn being knitted together with a fiber containing a copper component. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the copper knitted with another non-copper fiber of Kim in the both fabrics or just the lower knit fabric of Kondou in order to yield the fabric antibacterial and conductive. 
Regarding claim 12, the monofilament yarn as taught by Kim  is together with fiber containing a copper component. 
Regarding claim 13, the multilayer knit fabric has the upper and lower layer knit fabrics spaced apart at least by the claimed vertical knit fabric [Examples]. 
Regarding claim 17, The previous combination is silent regarding the claimed incontinence pad. However, Kondou teaches use of the fabric in any number of uses including underwear [0202]. It would have been obvious to one of ordinary skill in the art to use the fabric in a water absorbing incontinence pad as is known in the art at arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Shawn Mckinnon/Examiner, Art Unit 1789